Citation Nr: 1434058	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for radiculopathy of the right lower extremity.  

2. Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

By an April 2008 rating action, the RO granted higher evaluations of 20 percent for the left and right lower extremity radiculopathies.  Because the Veteran has not expressed satisfaction with these ratings, the appeal for still higher ratings for these disabilities persists.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at Board Central Office in June 2010.  A transcript is of record.  

The Board most recently remanded the case in November 2012, and it now returns for further review.  

The record in this case includes the physical claims file as well as electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its November 2012 remand, the Board instructed that a VA examination be conducted to address the nature and severity of the service-connected radiculopathy of each lower extremity, to include conducting EMG tests if possible.  Unfortunately, the VA Disability Benefits Questionnaire (DBQ) examination obtained in August 2013 appears to have used a template for service connection, and the examiner addressed etiology of the claimed radiculopathies, rather than the extent of these disabilities.  While their extent was tangentially in the examination report, there is no indication that EMG tests were requested, and functional impacts of the disabilities were not adequately addressed.  Thus, the examination is inadequate, and failed to fulfill substantially the requirements of the Board's November 2012 remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As the Board noted in its November 2012 remand, there is a conflict in prior examination opinions as to whether or to what extent lower extremity neuropathy is due to diabetes or lumbar radiculopathy, and whether these may be differentiated if both are impacting functioning in the lower extremities.  The new VA examiner must attempt to resolve these conflicts.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran and his authorized representative the opportunity to submit evidence or argument in furtherance of the appealed claims.  

2.  With the Veteran's authorization and assistance, as appropriate, obtain any relevant, unobtained records from VA or other indicated sources.  

3.  Thereafter, schedule the Veteran for an examination by a qualified neurologist who is capable of addressing the nature and extent of nerve pathology in the lower extremities.  The claims file and records in digital formats (within Virtual VA and VBMS) should be provided to and reviewed by the examiner for the examination.  All indicated tests and studies should be performed.  This should include EMG testing for the lower extremities, if possible.  The examination record should specifically state results of EMG testing, or efforts undertaken to conduct EMG testing and reason why they could not be conducted.  The examiner should address the following:

(a)  The examiner is advised that the current examination is required because the prior examiner in August 2013 treated the examination as one for a claim for service connection, which was incorrect.  The Veteran is already service connected for lumbar radiculopathy in the lower extremities; the examiner is to address the nature and extent of such radiculopathy, including impact on work functioning and activities of daily living.  

(b)  The examiner must provide an assessment of which neurological disabilities in each lower extremity are attributable to radiculopathy and which are attributable to diabetic neuropathy.  This was addressed by prior VA examiners including most recently in August 2013, but the current examination should inform such assessment with current testing, including EMG testing if possible.  The examiner should also address any unresolved conflict in such assessment raised in prior examination reports.

(c)  Similarly, the August 2013 examiner identified sciatic nerve involvement.  The question of which nerves are involved in any lumbar radiculopathy present in each lower extremity should be more accurately addressed based on objective findings, including EMG testing if possible.  The severity of any nerve impairment due to radiculopathy should be addressed, as mild, moderate, moderately severe, or severe incomplete paralysis; or similar characterizations of any radicular neuritis or neuralgia found.  Impact on functioning of affected parts should be addressed.  

(d)  The examiner should provide a rationale (explanation) for all opinions expressed.  The examiner should explain why any requested opinion or rationale cannot be provided.  

4.  After the above development is completed, readjudicate the claims.  If any benefit sought on appeal is denied, the Veteran must be furnished a supplemental statement of the case.  Afterwards, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



